Citation Nr: 1543927	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  05-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus).
 
 2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 1992, and from June 1996 to September 1996. 

This matter is before the Board of Veterans' Appeals  (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, granted the Veteran's claim for service connection for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus), and assigned a 10 percent disability rating, effective May 28, 2004.  In April 2009, the Board remanded this case to the RO for additional development.  In April 2011, the Board denied an initial rating in excess of 10 percent for bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus).  

The appellant appealed that decision to the Court.  In March 2012, the Court vacated the Board's April 2011 decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a March 2012 Joint Motion for Remand (Joint Motion) by the parties.  In December 2012, the Board again remanded the claims, and they are again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the Board finds that further development for the claims is unfortunately necessary.

In September 2015, the Veteran submitted additional argument.  The Veteran asserted that the June 2014 VA examination which posited a negative nexus for hallux valgus contained insufficient rationale.  He attached scholarly articles supporting that his service-connected foot disabilities are likely related to his hallux valgus.  Further, he contended that his built-up shoes for pes planus may contribute to hallux valgus symptoms.  As well, the Veteran has asserted that he should be separately evaluated in part for arthritis of the foot, and scars. 

Further, the Veteran has submitted an August 2015 treatment note, which the Veteran contends suggests worsening.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the claim as well must be remanded in order to afford the Veteran a VA examination to determine the current severity of his foot disabilities to include whether his service-connected disabilities result in symptoms of hallux valgus.  

As the Veteran's claim for TDIU is inextricably intertwined with the above claim, consideration of entitlement to TDIU must be deferred pending its resolution.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for a VA foot examination to determine the nature and severity of the Veteran's service-connected bilateral bony calcaneal spurs, plantar fasciitis and pes planus (claimed as bilateral heel pain, bone spurs, and pes planus).  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should also have available for review the provisions of 38 C.F.R. § 4.71a, Codes 5276-5284 (criteria for rating disabilities of the foot).  All indicated tests and studies should be performed. 

The examiner should provide an analysis of all foot maladies potentially related to the Veteran's service-connected bilateral foot disabilities, to specifically include any hallux valgus.  If hallux valgus is present, the examiner should provide an opinion as to whether the disorder had onset during service (see X-ray dated May 1989), or is part of, caused by, or aggravated by the service-connected calcaneal spurs, plantar fasciitis and pes planus.  

The examiner should perform repetitive range of motion testing and comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination.  All findings (to include ranges of motion) should be described in detail.  Finally, the examiner should determine whether the service-connected bilateral foot disability has resulted in an overall moderate, moderately severe, or severe loss of function of the feet and whether such foot disability is not otherwise represented by the rating criteria found in 38 C.F.R. § 4.71a, Code 5284.

The examiner is asked in particular:

(a)  To consider the scholarly literature attached in the Veteran's September 2015 statement, supporting a positive nexus between the Veteran's hallux valgus and his service-connected foot disabilities, as well as the Veteran's argument that his built-up shoes for pes planus may contribute to hallux valgus symptoms; and

(b)  The examiner should document any arthritis of the foot, and opine as to if any found arthritis is etiologically related to the Veteran's service, or caused or permanently aggravated by his service-connected foot disabilities; and

(c)  The examiner should also evaluate the Veteran's scars from his foot surgeries, under the rating criteria found in 38 C.F.R. § 4.118 Codes 7800-7805 (criteria for rating scars).

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.  If an opinion cannot be made because it is speculative, the examiner must elaborate as to why it is speculative.
 
2.  The RO should then readjudicate the claims.  The readjudication should include review of the propriety of encompassing all foot disabilities within a single rating (i.e., whether all symptoms and functional impairment noted are encompassed by the rating criteria), whether service connection for hallux valgus is warranted, and if so, whether a separate rating for hallux valgus is warranted, whether referral for extraschedular consideration is warranted, and addressing the TDIU claim raised by the record. 
 
3.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case (which includes discussion of the TDIU and extraschedular issues) and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


